UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7335



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERBERT PERRY DIXON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-93-153, CA-96-36)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Perry Dixon, Jr., Appellant Pro Se. Michael James Cummings,
COMMONWEALTH'S ATTORNEY'S OFFICE, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Dixon, Nos. CR-93-153; CA-96-36 (E.D. Va.
May 3, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568
(U.S. June 23, 1997) (No. 96-6298). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2